DETAILED ACTION
Claims 1-30 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 16-17, and  25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnoul (US 6,594,600). 
Regarding claim 1, Arnoul teaches: 
A system for determining, in an optical device's three dimensional coordinate system, locations of target elements within the optical device's field of view, the system comprising:
 the optical device being configured to: (Arnoul, col 5 line 4, camera)
(Arnoul, col 5 lines 3-10, See also Fig 1, test object carries marks forming a dihedron, marks consist of patterns, advantageously greater than three) 
generate a sensor output for each of the four target elements whereby each sensor output defines a two-dimensional representation of the captured image of the target element on the optical device's sensors; (Arnoul, col 5 lines 3-28, searching for the track of the marks on the image taken by the camera, identifying subimages containing the track of one of the marks)
 a computing device communicatively coupled to the optical device, the computing device being configured to: (Arnoul, col 5 line 4, camera)
create a path of sight for each of the four target elements based on the sensor output generated for each of the target elements and data obtained from a calibration table, whereby each path of sight comprises a plurality of points in the optical device's three dimensional coordinate system that are linked with the associated target element's generated sensor output, whereby the data in the calibration table comprises a plurality of sensor outputs and their associated points in the optical device's three dimensional coordinate system relative to the optical device; (Arnoul, Figure 5, See also, col 5 lines 35-60, tracks of the marks (path of sigh), correlation of the light intensity points of the subimages for all position of the sub image, correlation table between the patterns in the image and the reference image)  and
 translate the sensor outputs for each of the four target elements into positions in the optical device's three dimensional coordinate system using the paths of sight generated for the four target elements, the set of constraining rules obtained from the captured images and data in (Arnoul, col 9 lines 37-64, final estimate of location parameters of the test object are performed for each point and iterated until convergence)

Regarding claim 2, Arnoul teaches: 
The system according to claim 1 wherein the calibration table was pre-generated by, positioning the optical device at a plurality of calibration positions from a target screen comprising a plurality of target centres, whereby at each calibration position, for each of the target centres on the target screen, the optical device: 
captures an image of the target centre and associates, in the calibration table, a two- dimensional representation of the captured image of the target centre on the optical device's sensor with a position of the target centre relative to the optical device, the position being defined as a location in the optical device's three dimensional coordinate WO 2019/039997PCT/SG2018/050254 51 system, whereby the optical device's location is defined as the optical device's three dimensional coordinate system's point of origin.  (Arnoul, col 5 lines 3-10, See also Fig 1, test object carries marks forming a dihedron, marks consist of patterns, advantageously greater than three. See also col 9 lines 60-63, the location of the test object being known in a fixed referenced frame, it is then possible to know that the video camera in the same reference frame)

Regarding claim 10, Arnoul teaches: 
The system according to claim 1 whereby the computing device is further configured to employ location information relative to a global coordinate system in the constraining rules to extract positioning information about the optical device relative to the global coordinate system.  (Arnoul, col 5 lines 3-10, See also Fig 1, test object carries marks forming a dihedron, marks consist of patterns, advantageously greater than three. See also col 9 lines 60-63, the location of the test object being known in a fixed referenced frame, it is then possible to know that the video camera in the same reference frame)

Regarding claim 16, Arnoul teaches: 
A method for determining, in an optical device's three dimensional coordinate system, locations of target elements within the optical device's field of view, the optical device being communicatively coupled to a computing device, the method comprising:
 capturing, using the optical device, images of four target elements whereby each target element forms a corner of a quadrilateral polygon, and obtain a set of constraining rules from the captured images, and generating a sensor output for each of the four target elements whereby each sensor output defines a two-dimensional representation of the captured image of the target element on the optical device's sensors; (Arnoul, col 5 lines 3-10, See also Fig 1, test object carries marks forming a dihedron, marks consist of patterns, advantageously greater than three. See also col 5 lines 3-28, searching for the track of the marks on the image taken by the camera, identifying subimages containing the track of one of the marks))
creating, using the computing device, a path of sight for each of the four target elements based on the sensor output generated for each of the target elements and data obtained from a calibration table, whereby each path of sight comprises a plurality of points in the optical device's three dimensional coordinate system that are linked with the associated target element's generated sensor output, whereby the data in the calibration table comprises a plurality of sensor outputs and their associated points in the optical device's three dimensional coordinate system relative to the optical device; (Arnoul, Figure 5, See also, col 5 lines 35-60, tracks of the marks (path of sigh), correlation of the light intensity points of the subimages for all position of the sub image, correlation table between the patterns in the image and the reference image)  and  
WO 2019/039997translating the sensor outputs for each of the four target elements into positions in the optical device's three dimensional coordinate system using the paths of sight generated for the four target elements, the set of constraining rules obtained from the captured images and data in the calibration table.  (Arnoul, col 9 lines 37-64, final estimate of location parameters of the test object are performed for each point and iterated until convergence)

Regarding claim 17, Arnoul teaches: 
The method according to claim 16 wherein the calibration table was pre-generated by, positioning the optical device at a plurality of calibration positions from a target screen comprising a plurality of target centres, whereby at each calibration position, for each of the target centres on the target screen, the optical device: captures an image of the target centre and associates, in the calibration table, a two- dimensional representation of the captured image of the target centre on the optical device's sensor with a position of the target centre relative to the optical device, the position being defined as a location in the optical device's three dimensional coordinate system, whereby the optical device's location is defined as the optical device's three dimensional coordinate system's point of origin.   (Arnoul, col 5 lines 3-10, See also Fig 1, test object carries marks forming a dihedron, marks consist of patterns, advantageously greater than three. See also col 9 lines 60-63, the location of the test object being known in a fixed referenced frame, it is then possible to know that the video camera in the same reference frame))

	

The method according to claim 16 whereby the computing device is further configured to employ location information relative to a global coordinate system in the constraining rules to extract positioning information about the optical device relative to the global coordinate system.  (Arnoul, col 5 lines 3-10, See also Fig 1, test object carries marks forming a dihedron, marks consist of patterns, advantageously greater than three. See also col 9 lines 60-63, the location of the test object being known in a fixed referenced frame, it is then possible to know that the video camera in the same reference frame)

Allowable Subject Matter
Claims 3-9, 11-15, 18-24, and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein shortest straight line distances between each of the target elements are derived from the set of constraining rules.  
Claims 4-9 depend from claim 3 and are therefore also objected to as dependent upon a rejected base claim. 




 wherein each target element comprises a marker pattern and a signage pattern whereby, the marker pattern further comprises a symmetrical geometrical feature whereby the feature's centre of symmetry defines a centre of the target element, and the signage pattern further comprises a series of indicia whereby a first shape denotes a first state and a second shape denotes a second state, the first and second states being used to represent binary characters.  
Claim 12 depends from claim 11 and is therefore also objected to as dependent upon a rejected base claim. 

Regarding claim 13, the closest known prior art, nor any reasonable combination thereof, teaches: 
compute gradients of thermal expansion based on the first and the at least one additional set of data in the calibration table; obtain an ambient temperature of the optical device; adjust the sensor outputs for each of the four target elements using the ambient temperature and the computed gradients of thermal expansion; translate the adjusted outputs into the positions in the optical device's three dimensional coordinate system.

Regarding claim 14, the closest known prior art, nor any reasonable combination thereof, teaches: 
apply spatial interpretation to points in a region bounding points associated with the respective sensor output to define the points in decimal places if the points in the region only comprises integers.  

determine accumulated deviations along the x-axis and y-axis using the x-axis and y- axis vector values assigned to the edges of the identified shape.  

Regarding claim 18, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the shortest straight line distances between each of the target elements are derived from the set of constraining rules.  
Claims 19-24 depend from claim 18 and are therefore also objected to as being dependent upon a rejected base claim. 


Regarding claim 26, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein each target element comprises a marker pattern and a signage pattern whereby, the marker pattern further comprises a symmetrical geometrical feature whereby the feature's centre of symmetry defines a centre of the target element, and the signage pattern further comprises a series of indicia whereby a first shape denotes a first state and a second shape denotes a second state, the first and second states being used to represent binary characters.  
	Claim 27 depends from claim 26 and is therefore also objected to as being dependent upon a rejected base claim.


computing gradients of thermal expansion based on the first and the at least one additional set of data in the calibration table; obtaining an ambient temperature of the optical device; adjusting the sensor outputs for each of the four target elements using the ambient temperature and the computed gradients of thermal expansion; and translating the adjusted outputs into the positions in the optical device's three dimensional coordinate system.  

Regarding claim 29, the closest known prior art, nor any reasonable combination thereof, teaches: 
applying spatial interpretation to points in a region bounding points associated with the respective sensor output to define the points in decimal places if the points in the region only comprises integers.  

Regarding claim 30, the closest known prior art, nor any reasonable combination thereof, teaches: 
determining accumulated deviations along the x-axis and y-axis using the x-axis and y-axis vector values assigned to the edges of the identified shape.

Conclusion
Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.